 
EXHIBIT 10.10
 
EIGHTH AMENDMENT TO LOAN AGREEMENT


This Eighth Amendment to Loan Agreement (this “Eighth Amendment”) is entered
into as of the 10th day of September, 2014, by and among MEXCO ENERGY
CORPORATION, a Colorado corporation (“Mexco”), FORMAN ENERGY CORPORATION, a New
York corporation (“Forman”), SOUTHWEST TEXAS DISPOSAL CORPORATION, a Texas
corporation (“Southwest”) and TBO OIL & GAS, LLC, a Texas limited liability
company (“TBO”, and together with Mexco, Forman and Southwest, collectively
“Borrowers” or individually a “Borrower”) and BANK OF AMERICA, N.A., a national
banking association (“Bank”).


Recitals:


A.        Borrowers and Bank entered into that certain Loan Agreement dated
December 31, 2008, as amended by First Amendment to Loan Agreement dated
December 28, 2009, by Second Amendment to Loan Agreement dated March 1, 2010, by
Third Amendment to Loan Agreement dated September 30, 2010, by Fourth Amendment
to Loan Agreement dated October 22, 2010, by Fifth Amendment to Loan Agreement
dated December 28, 2011, by Sixth Amendment to Loan Agreement dated October 22,
2012 and by Seventh Amendment to Loan Agreement dated October 25, 2013 (the
“Loan Agreement”).


B.        Pursuant to the terms of the Loan Agreement, Bank provided Borrowers a
revolving line of credit loan with a Facility No. 1 Commitment (as defined in
the Loan Agreement) in the initial amount of $4,900,000.00 (the “Facility No. 1
Loan”).


C.        Borrowers and Bank desire to amend the Loan Agreement to, among other
matters (i) reflect the extension of the maturity date of the Facility No. 1
Loan, and (ii) increase the amount of the Facility No. 1 Commitment.


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and other good and valuable consideration, it is hereby agreed among
Bank and Borrowers as follows:


Agreement


1.         Capitalized terms used but not defined herein shall have the
respective meanings ascribed thereto in the Loan Agreement.


2.         Section 1.1 of the Loan Agreement (Line of Credit Amount) is hereby
amended in its entirety to read as follows:



“1.1 Line of Credit Amount.




(a) During the availability period described below, the Bank will provide a line
of credit to the Borrowers. The amount of the line of credit (the “Facility No.
1 Commitment”) is the lesser of (i) SIX MILLION THREE HUNDRED THOUSAND AND
NO/100 DOLLARS ($6,300,000.00), or (ii) the Borrowing



 

--------------------------------------------------------------------------------

Base as determined by Bank from time to time in accordance with this Agreement.



(b) This is a revolving line of credit. Subject to the terms hereof, during the
availability period, the Borrowers may repay principal amounts and reborrow
them.”



3.         Section 1.2 of the Loan Agreement (Availability Period) is hereby
amended in its entirety to read as follows:



“1.2 Availability Period.



The line of credit is available between the date of this Agreement and November
30, 2016, or such earlier date as the availability may terminate as provided in
this Agreement (the “Facility No. 1 Expiration Date”).”


4.         Section 1.5 of the Loan Agreement (Interest Rate) is hereby amended
in its entirety to read as follows:



“1.5 Interest Rate.




(a) The interest rate is a rate per year equal to the lesser of (i) the LIBOR
Daily Floating Rate, plus 2.50 percentage points, or (ii) the maximum lawful
rate of interest permitted under applicable usury laws, now or hereafter enacted
(the “Maximum Rate”).




(b) The LIBOR Daily Floating Rate is a fluctuating rate of interest which can
change on each banking day. The rate will be adjusted on each banking day to
equal the London Interbank Offered Rate (or a comparable or successor rate which
is approved by the Bank) for U.S. Dollar deposits for delivery on the date in
question for a one month term beginning on that date. The Bank will use the
London Interbank Offered Rate as published by Bloomberg (or other commercially
available source providing quotations of such rate as selected by the Bank from
time to time) as determined at approximately 11:00 a.m. London time two (2)
London Banking Days prior to the date in question, as adjusted from time to time
in the Bank’s sole discretion for reserve requirements, deposit insurance
assessment rates and other regulatory costs. If such rate is not available at
such time for any reason, then the rate will be determined by such alternate
method as reasonably selected by the Bank. A “London Banking Day” is a day on
which banks in London are open for business and dealing in offshore dollars.”



5.         Pursuant to Section 1.3 of the Loan Agreement the amount of the
Borrowing Base under the Loan Agreement is hereby increased from $4,900,000 to
$6,300,000 until redetermined by Bank in accordance with Section 1.3 of the Loan
Agreement.


6.         As a condition to the effectiveness of this Eighth Amendment,
Borrowers shall pay to Bank a facility fee in the amount of $7,000.00.


2

--------------------------------------------------------------------------------

7.         By their execution hereof, Borrowers hereby affirm and ratify all of
the terms and provisions of the Loan Agreement as amended hereby, and all of the
terms and provisions of the other loan documents executed in connection with the
Loan Agreement.


8.         Neither the execution by Bank of this Eighth Amendment nor anything
contained herein shall in any way be construed or operate as a waiver by Bank of
any event of default under the Loan Agreement or the other loan documents
executed in connection therewith (whether now existing or that may occur
hereafter) or any of Bank's rights under the Loan Agreement or any of such other
loan documents.


9.         Except as provided herein, all terms and provisions of the Loan
Agreement shall remain unchanged.


10.       As an inducement to Bank to enter into this Eighth Amendment,
Borrowers represent and warrant to Bank that (i) the representations and
warranties contained in the Loan Agreement are true and correct as of the date
hereof, (ii) Borrowers have not breached any of the covenants contained in the
Loan Agreement or the other loan documents executed in connection therewith
(except as may have been waived in writing by Bank), and (iii) no event of
default now exists under the Loan Agreement, nor does there exist any condition
or event which, with notice and/or lapse of time, would constitute such an event
of default.


11.       THIS EIGHTH AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


EXECUTED effective as of the date first above written.


BORROWERS:
BANK:
           
MEXCO ENERGY CORPORATION
BANK OF AMERICA, N.A.
           
By:
/s/ Nicholas C. Taylor
 
By:
/s/ Ricky Temkin
   
Nicholas C. Taylor
   
Ricky Temkin
   
Chairman of the Board and Chief Executive Officer
   
Assistant Vice President
 

 
3

--------------------------------------------------------------------------------

FORMAN ENERGY CORPORATION
     
By:
/s/ Nicholas C. Taylor
   
Nicholas C. Taylor
   
Chairman of the Board and Chief Executive Officer
       
SOUTHWEST TEXAS DISPOSAL CORPORATION
     
By:
/s/ Nicholas C. Taylor
   
Nicholas C. Taylor
   
Chairman of the Board and Chief Executive Officer
       
TBO OIL & GAS, LLC
     
By:
/s/ Nicholas C. Taylor
   
Nicholas C. Taylor
   
Chairman of the Board and Chief Executive Officer
 



4